This Coukt were of opinion, that at least prima facie evidence ought to have been given, that there were sueh banks in existence, and that the bills were genuine; that it would not be necessary, in such a case, to produce the highest evidence of the existence of the banks, such as proof of the original characters or acts of the government incorporating the companies; but that proof that there were such banks defacto would be sufficient. And so, as to the bills, it was not neces*548sary to prove, by positive testimony, that the names subscribed to them were in the hand-writing of the officers of the banks ; but it should at least be proved by a witness familiar with the bills, that he believed them to be genuine. Evidence of the same character and degree should be given which, on indictments for forging foreign bills, is usually resorted to, to prove them counterfeit. This court therefore advised the oyer and terminer to discharge the prisoner.